This is an appeal by defendants Matson, Braun and Hale from the judgment made and entered in the cause entitled W. M. Doty
v. California Rice Milling Co. et al., ante, p. 449, [174 P. 389], which latter case was this day decided and the judgment therein reversed. Referring to that case, respondent says in his brief: "If our vendor's lien is sustained we satisfy it out of the property and that alone. If it is not sustained we get nothing." In considering the case No. 1840 we were constrained to hold that the plaintiff's alleged vendor's lien was not sustained and that plaintiff was not entitled to the relief prayed for.
We see no reason for appellants taking this separate appeal upon a separate record.
The judgment is reversed, each party to pay his own costs of the appeal.
Hart, J., and Burnett, J., concurred. *Page 818